 UNITED TECHNOLOGIES CORPUnited Technologies CorporationandInternationalAssociation of Machinists&AerospaceWork-ers AFL-CIO, North Haven Aircraft Lodge 707andAeronautical Industries District 91, Inter-national Association of Machinists&AerospaceWorkers,AFL-CIO. Cases 39-CA-276, 39-CA-633, and 39-CA-84028 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 24 June 1982 Administrative Law JudgeRaymond P. Green issued the attached decision.The Charging Parties and the Respondent filed ex-ceptions and supporting briefs.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found and we agree that there is nomerit in the complaint allegations that the Re-spondent violated the Act by dividing Department2431 into three separate departments without bar-gaining with the Union, by refusing to furnish in atimely fashion certain information requested by theUnion concerning revocation of dues-checkoff au-thorizations, and by soliciting employees to revoketheir dues-checkoff authorizations. The judge fur-ther found, however, that the Respondent bypassedtheUnion and dealt directly with employees byproposing and publicizing its proposal for a 3-yearcontract to replace the final 2 years of the then-current contract, thereby violating Section 8(a)(5).The Respondent excepts to this finding and arguesthat the communications with employees concern-ing the proposal were privileged by Section 8(c).We find merit in the Respondent's contentions.The facts are straightforward and are essentiallyundisputed. Lodge 743 has represented a produc-tionandmaintenance unit at the Respondent'sHamilton Standard plant since 31 December 1968.The most recent collective-bargaining agreement,which was effective from 24 April 1978 to 24 April1983, contained a provision permitting either theCompany or the Union to reopen the contract forthe purpose of negotiating wage rates and cost-of-living adjustments (COLA) for the fourth and fifthyears of the agreement. As more fully set forth bythe judge, the instant dispute centers on eventswhich occurred during the reopener negotiationswhich took place during five meetings between 6and 23 April i The Union presented its demands atIAll dates are in 1981 unless otherwise indicated609the first meeting and notified the Respondent thatitonly sought to bargain for a 2-year wage andCOLAagreement under the terms of the reopenerclause.The Respondent stated its position that itcould offer terms outside the scope of that clause,but it acknowledged that it would not be mandato-ry for the Union to bargain about the offer.At thethirdmeeting,the Respondent made itsinitial2-year proposal.The Respondent and theUnion modified their respective positions at thenext meeting, but each side rejected the other's po-sitions.At thefinalmeeting,the Union again modi-fied its demands, and the Respondent presented its"last best and final"offer which contained two op-tions: a 2-year wage and COLA package and anew 3-year contract to replace the final 2 years ofthe then-existing contract.2The Unionstated itsopposition to the 3-year option and reiterated itsdesire to negotiate only a 2-year wageand COLAreopener.Later that day the Respondent's supervi-sors distributed to employees leaflets describing thetwo options of the Respondent'soffer.3 The leafletstated that the Respondent was required by thecontract to make the 2-year offer.It further statedthat the 3-year option could only be considered bythe employees if the Union presented it to themembership.The record shows that,contemporaneously withthe distribution of the leaflets, some foremen en-gaged in verbal communications with certain em-ployees. For example,employee Twitchell, a shopsteward,testified that during a meeting of the em-ployees in his department,General Foreman CecilChase started reading from the leaflet: "He readthe first two paragraphs on the two-year packageand he said it was a substandard offer."Twitchellfurther testified that Chase "read the three-yearproposal item for item.. . . After hewas donereading all the items listed there,he told everyonethat they should,if theywanted [the]three-yearpackage, get over to the Union and let the peopleknow whattheywanted. . . ."Employee MillardMatthews,Jr. testified that he attended a meetingon 23Aprilconducted by his foreman Pete Chin-ard and Quality Manager Al Pianin,atwhich Chin-ard and Pianin discussed the various benefits in-cluded in the 3-year plan and stated"that they feltthe three-year plan was better . . . ." In addition,they urged the employees to "petition your uniontoconsider the three-year plan." They furtherstated that they were bringing the 3-year option to2The 3-yearoffer included better wageand COLA termsaswell asbenefit improvements and a cash bonus9The substance of the leafletsis set forth fully in thejudge's decision274 NLRB No. 87 610DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees'attention"because our union wouldnot consider it."On 24 Aprilthe Respondent mailed letters4 to Itsemployees which further explained the two optionsof its final offer.The letters also stated the Re-spondent'spreference for the 3-year option, re-quested employees to tell the union negotiatorshow theyfeltabout the two options,and urgedemployees to vote at the ratification meeting on 26April.At thatmeeting the Union presented onlythe 2-year option to the membership.The employ-eesvoted against accepting the 2-year option.However,as provided by the Union's bylaws, sincea two-thirds majority did not authorize a strike, theRespondent's2-year offer was automatically ac-cepted.The Respondent contends that it was privilegedunder Section 8(c) of the Act to apprise its em-ployees of its position at the bargaining table andthat its actions in this regard cannot be relied on tosupport a finding of unlawful direct dealing or by-passing the Union.We find merit in the Respond-ent's contentions.Section 8(c) of the Act provides that:The expressing of any views, argument, oropinion,or the dissemination thereof, whetherinwritten,printed, graphic, or visual form,shall not constitute or be evidence of an unfairlabor practice under any of the provisions ofthisAct, if suchexpression contains no threatof reprisal or force or promise of benefit.The Board has interpreted this provision toprivilege noncoercive communication between anemployer and its employees in the context of thecollective-bargaining process. InProcter&GambleMfg.Co.,160NLRB334, 340 (1966), the Boardstated:As a matter of settled law, Section 8(a)(5)does not, ona per sebasis,preclude an em-ployer from communicating,innoncoerciveterms,with employees during collective-bar-gaining negotiations.The fact that an employ-er chooses to inform employees of the status ofnegotiations,or of proposals previously madeto the Union,or of its version of a breakdownin negotiations will not alone establish a failureto bargain in good faith. [Footnote omitted.]InAdolphCoorsCo.,235 NLRB271, 277 (1978),the Board adopted the judge's finding that the em-ployer did not engage in direct dealing with its em-ployees when it sent them letters setting forth cer-tain proposed contract terms which had been pre-sented to the union and thereafter implementedwhen impasse was reached in negotiations. Similar-ly, inStokely- Van Camp, Inc.,186 NLRB 440, 449-450 (1970), cited by the Respondent, the Boardfound no unlawful direct dealing or bypassing theunionwhere the employer conducted meetingswith its employees for the purpose of discussingand clarifying its bargaining proposals.5The goal of the Federal labor policy has alwaysbeen to create a favorable climate in which ahealthy and stable bargaining process can be estab-lished and maintained.We believe that permittingthe fullest freedom of expression by each party tothat process offers the best hope of nurturing thatenvironment. Ideas which are tested in the market-place of free debate provide the foundation of asound labor relations framework.We recognizethat there may be some risk that direct communica-tion between an employer and its employees whichbears on the bargaining process may be perceivedby some as an attempt to undermine the statutorycollective-bargaining representative.However, weare convinced that the benefits to be derived fromfree,noncoercive expression far outweigh suchspeculative concerns. It is from this perspectivethat we survey the present controversy.As set forth above, the Respondent offered theUnion two options: a 2-year reopener package anda new 3-year contract. The Respondent, for itsown reasons, preferred the 3-year option. TheUnion was entitled to reject that option and torefuse to bring it before the membership at the rati-ficationmeeting. The Respondent then decided topublicize its preference for the 3-year option and tourge the employees to consider favorably that plan.It is undisputed that the Respondent first presenteditsoffers to the Union at the bargaining table andthat it openly acknowledged that it could not insistto impasse on the 3-year option because it was out-side the scope of the reopener clause. The com-plaint did not allege that the offer itself was unlaw-ful.The sole question is whether the Respondent'scommunications to the employees publicizing theterms of the offer constituted unlawful direct deal-ingwith the employees and bypassing of theUnion. We find that they did not.The Respondent's efforts were undertaken in anoncoercivemanner and the publicity fully ac-knowledged the Union's rightful role as the em-ployees' statutory bargaining representative. Therewas no suggestion that the employees should aban-don their Union and negotiate for better terms di-rectlywith the Respondent. Furthermore, the Re-The text of the letter is set forthin pertinentpart in the judge's deci-5See alsoEndo Laboratories,239 NLRB 1074, 1084 at In 3 (1978),onWantagh Auto Sales,177 NLRB 150, 154 (1969) UNITED TECHNOLOGIES CORP611spondent's communications occurred in the contextof lawful conduct at the bargaining table, and itwas therefore not undertaken as part of a strategyto frustrate the bargaining process or otherwiseavoid bargaining obligations under the Act.6In assessingthe propriety of theRespondent'sconduct it is instructive to consider the context inwhich the instant dispute arose. The parties havehad a long and fruitful bargaining history as evi-denced by several collective-bargaining agreementswhich have been executed between them. Andwhile the bargaining relationship may occasionallybe characterized by a vigorous and adversarialdebate, there is no evidence that the Respondenthas sought to achieve the elimination of the Unionor otherwise alter the bargaining relationship. Inthese circumstances, and as the leaflets and lettersat issue did not contain "any threat of reprisal orforce or promise of benefit," they were privilegedunder Section 8(c) of the Act and were not unlaw-ful.7In summary, the Respondent and the Union en-gaged in a tough, hard-fought battle over the termsof their collective-bargainingagreement.Theobject of the contest was not to achieve eliminationof or dominion over the Union. Rather, each side,recognizing the other's legitimate role and right toexist, sought to accomplish its lawful goals throughhard bargaining. Nothing in the Act bars such aneffort.Therefore, we find that the Respondent didnot violate the Act as alleged." Accordingly, weshall dismiss the complaint in its entirety.ORDERThe complaint is dismissed.BCfGeneral Electric Co,150 NLRB 192 (1964), enfd 418 F 2d 736(2d Cir 1969)7Similarly,we find nothing unlawful in the oral comments made byForemen Chase and Chmard and by Quality Manager Pianin The re-marks were uttered in the context of distributing leaflets which we havefound to be privileged under Sec 8(c) Chase's"substandard"remarkwas uttered in reference to a comparison between the two prongs of theRespondent'sown offerThus,the reference was to the 2-year optionproposed by the Respondent, not by the Union Moreover, weviewsuchremarks as mere opinion made on behalf of the Respondent's position atthe bargainingtableNo effortwas made to engage in bargainingdirectlywith the employees and there was nothing coercive or promissory in theremarks In these circumstances,the oral statements were privileged bySec 8(c)8Member Dennis does not rely on the preceding five sentencesDECISIONSTATEMENT OF THE CASERAYMOND P GREEN, Administrative Law JudgeThese consolidated cases were tried before me in Hart-ford, Connecticut, on March 1 through 5, 1982The charge in Case 39-CA-276 was filed by the Inter-national Association of Machinists and Aerospace Work-ers,AFL-CIO, North Haven Aircraft Lodge 707(Lodge 707), on June 27, 1980. A complaint based onthat charge was issued by the Officer-in-Charge for Sub-region 39 on March 13, 1981The charge and the first amended charge in Case 39-CA-633 were filed respectively on May 6 and June 17,1981, by Aeronautical Industrial District No. 91, Interna-tionalAssociation of Machinists and Aerospace WorkersAFL-CIO (District 91) A complaint based on thosecharges was issued on June 19, 1981The charge and the first amended charge in Case 39-CA-840 were respectively filed on September 21 andNovember 2, 1981, by District 91. A complaint thereonwas thereafter issued on November 3, 1981 At the sametime, all three cases were consolidated for hearingIn substance, the complaint in Case 39-CA-276 allegesthat about March 3, 1980, the Respondent at its NorthHaven plant subdivided department 2431 without firstnotifying or giving the bargaining representative (Lodge707) an opportunity to bargain over the decision or theeffects such decision had on the employees. In generalterms, it is the General Counsel's position that the subdi-viding of this department had an adverse impact on theemployees' terms and conditions of employment, mainlyin terms of changing their overtime and promotional op-portunitiesThe Respondent, in response, contends thatthe decision did not affect,in any material way, the em-ployees involved, and that the decision was one reservedexclusively to management pursuant to its collective-bar-gaining agreement with the Union. Accordingly, the Re-spondent asserts that it had no legal obligation to notifytheUnion about its decision.Italso alleges that it didbargain over the alleged effects on the employees in-volved.The complaint in Case 39-CA-633 alleges.(1) That in April and May 1981, the Respondent, at itsNorth Haven facility, "solicited its employees to revokeauthorization for the checkoff of union dues from theirwages "(2)That about April 23, 24, and 25, 1981, the Re-spondent,at itsHamilton Standard Division, located atWindsor Locks, Connecticut, bypassed the InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO, Hartford Aircraft Lodge 743 and dealt, di-rectlywith the employees represented by that labor or-ganization.(3)That Respondent failed and refused to furnish toLodge 743, in a timely fashion, the names of those em-ployees who had revoked their union dues-checkoff au-thorizations during the period from April 10 through ^0,1981With respect to the allegations set forth in Case 39-CA-633, theRespondent asserts.(1)To the extent that it advised employees of theircontractual right to revoke their union dues-checkoff au-thorizations, such notifications were consistent with theterms of the collective-bargaining agreement and wereprotected pursuant to Section 8(c) of the Act.(2)That insofar as the direct dealing allegation, itmerely advised employees of its final offer to Lodge 743,which it had made at the bargaining table. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)That Lodge 743's request for the names of thoseemployees who had revoked their dues-checkoff authori-zations"was timely complied with The Respondent fur-ther asserts that, pursuant to the collective-bargainingagreement, it had no obligation to furnish the Union withthe information requestedThe complaint in Case 39-CA-840 alleges that aboutSeptember 15, 1981, the Respondent at its East Hartfordfacility solicited employees to revoke dues-checkoff au-thorizations on behalf ofInternationalAssociation of Ma-chinists and AerospaceWorkers, AFL-CIO,IndustrialAircraft Lodge 1746 (Lodge 1746) As in Case 39-CA-633, the Respondent asserts that its conduct was privi-leged pursuant to Section 8(c) of the Act.Based on the entire record in this proceeding, includ-ingmy observation of the demeanor of the witnesses,and after reviewing the briefs filed by theparties, I makethe followingFINDINGS OF FACT1.JURISDICTIONThe Respondent is a Delaware corporation having itsmain offices in Hartford, Connecticut, and places of busi-ness atvarious locations in Connecticut and Florida. Thecomplaint alleges, the answer admits, and I find that an-nually the Respondent sells and ships products valued inexcess of $50,000 directly to points located outside theState-of Connecticut It therefore is concluded that theRespondent is an employer within the meaning of Sec-tion2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDIt is undisputed and I find that Lodges 707, 743, and1746, 'alongwithDistrict 91,1 are labor organizationswithin the meaning of Section 2(5) of the Act.In relation to this case, Lodge 707 has, since aboutJuly 1974, represented the production and maintenanceemployees at the Respondent's Pratt & Whitney plant lo-cated in North Haven, Connecticut. Lodge 743 has sinceDecember 31, 1968, represented the production andmaintenance employees of Respondent's Hamilton Stand-ard Division plant located in Windsor Locks, Connecti-cut.Finally,Lodge 1746 represents the production andmaintenance employees at Respondent's Pratt & Whitneydivision plant located in East Hartford, ConnecticutIII.THE ALLEGED UNILATERAL CHANGE AT NORTHHAVENThe Pratt & Whitney Division plant in North Havenemploys over 3000 persons, many of whom are repre-sented by Lodge 707. In operating the plant, the Compa-ny has divided the plant into a variety of departments,and the employees are classified by occupational groups(ie, similar skill levels) and job codes. In terms of wageclassifications,employees are assigned labor gradeswhich, insofar as relevant herein, run from labor grade 4(highest paid) to labor grade 10 (lowest paid)1District 91 is a body which coordinates the activities of various ofthe local Lodges It therefore is, in a sense, an intermediate organizationbetween the Lodges and the International UnionPrior to March 1980 there existed a department num-bered 2431 whose function was to coat turbine bladesand fans .2 Originally, the department contained grit blastmachines,Temescal coating machines, and glass beadpeenmachines.The workflow was that parts cominginto the department were first cleaned by the grit blastmachines, then coated by the Temescal machines, and fi-nally finished on the glass bead peen machines In 1977the Company purchased two Leybold & Horaeus ma-chines (referred to herein as L & H machines) from aGerman company at a cost of $2 5 million each. In es-sence, the two L & H machines performed the samecoating functions as the Temescal machines, but had agreater capacity and were potentially more efficient. Thefirstof the L & H machines was installed and becameoperational in early 1979, and the second L & H machinewas installed and commenced operating in late 1979 Inrelation to the operation of the L & H machines, some ofthe personnel who had previously operated the Temescalmachines were trained and assigned to work on the newmachines.According to David Cone, the first-shift superintend-ent, there was a backlog of parts worth $10 million wait-ing to be coated in department 2431 in January 1979. Hetestified that inNovember or December 1979 expertsfrom Leybold & Horeaus visited the plant and recom-mended, inter alia, that to increase productivity the L &H machines would be operated more efficiently if teamsof employees, along with a foreman, were assigned towork exclusively on the machines. Cone also testifiedthat another aspect of the problem was that under theCompany's internal reporting system scrap and reworkreports were generated on a departmental basis so that itwas not possible to ascertain the amount of scrap orparts requiring rework that was being generated by theL & H machines. According to Cone, with these factorsinmind, and in an effort to increase efficiency, he recom-mended that department 2431 be split into three separatedepartments, each with its own department head. Ac-cordingly,when his recommendation was accepted, theCompany, on March 3, 1980, split the department as fol-lows: the Temescal and the employees who worked withthose machines were designated as 2431, the L & H ma-chines,with its employees, were designated as depart-ment 2437, and the remainder of the old department 2431including the people who worked on the grit blast andglass bead peen machines were designated as department2438 3It isnot disputed that, prior to the split, the Union wasnot notified or given an opportunity to bargain about thedecision. In support of the assertion by the Respondentthat it had no such obligation it cites themanagement-rights clause in its contract with Lodge 707, which readsas follows:2These are the parts of a jet engine which cause air to move fromfront to backAccording to Cone, during 1979 a substantial number of airfoils andvanes were sent to other companies for coating because of the backlogHe states that in 1980 after the split occurred, the backlog was reducedand the subcontracting virtually ceased The cessation of subcontractingwas attributed by him to increased efficiency and a reduction in orders UNITED TECHNOLOGIES CORPIt is recognized that in addition to other func-tions and responsibilities, the company has and willretain the sole right and responsibility to direct theoperations of the company and in this connection todetermine the number and location of its plants; theproduct to be manufactured; the types of work tobe performed, the assignment of all work to em-ployees or other persons; the schedules of produc-tion; shift schedules; and hours of work, the meth-ods, processes, and means of manufacturing; and toselect,hire, and demote employees, including theright to make and apply rules and regulations forproduction, discipline, efficiency, and safety.It shall also have the right and responsibility todischarge or otherwise discipline any employee forjust cause, to promote and transfer, and to lay offbecause of lack of work or other cause, unless oth-erwise hereinafter provided.Although clearly intended as a broad management-rights clause, the above does not expressly relate to de-partmental reorganizations and no evidence was receivedas to whether that subject or the type of splitup of de-partments as occurred herein was discussed during thecollective-bargaining negotiationswhich resulted in theabove language. In support of its case the Respondentdid adduce evidence that since 1975 it has, without ob-jection or bargaining with the Union, added new depart-ments, deleted old departments, and changed other de-partmental designations. It therefore argues that suchevidence indicates the Union's concession, sub silentio,that the reorganization of department 2431 into threenew departments was a decision which involved "themethods, processes, and means of manufacturing." In re-lation to above, it is noted that the Union, in its brief,states:The Union did not object,nor could it,to the Com-pany's decision to segregate and identify scrap andrework reports of the L & H machines from thoseof the Temescal machines, as it was possible to do.The Union did not object,nor could it,to the Com-pany's decision to have certain foremen and em-ployees concentrated on certain machines,as it waspossible to do. The Union did not even object,norcould it,totheCompany's decision to establish newdepartments. [Emphasis added.]Nevertheless, despite what would appear, at least on thesurface, to be a major concession by the Charging Party,itstillasserts that it never waived its right to bargainabout a decision to split departments, in terms of theimpact such a decision would haveon bargaining unitemployees. The Charging Party also concedes that underthe contract the Company has the right totransfer em-ployees.44The grievance-arbitration clause at art III, sec 4, expressly precludesfrom arbitration the rights reserved in the management-rights clause andalso the "right to determine whether transfers, promotions, or demotionsare to be made "613In February and March 1980, prior to the split of de-partment 2341, that department employed about 77 em-ployees on the first shift, 25 on the second shift, and 22on the third shift. On each shift, there were four fore-men, one for the Temescal machines, one for each of theL & H machines, and one for the surface treatment andbench areas, encompassing the grip blast and glass beadpeen machines. As noted above, the split was accom-plished by having the operation of the Temescal ma-chines designated as department 2431, the operation ofthe L & H machines designated as department 2437, andthe remaining operations designated as department 2438.Indeed,what in fact happened was that no physicalchanges were made in the departmentas nomachineswere moved, and the foremen and employees who gen-erallywere assigned at that pointin timeto the Temes-calmachines kept their 2431 designation, the foremenand employees who generally worked at that time on theL & H machines were "transferred" to department 2437,and theremainingforemen and employees were redesig-nated asdepartment 2438 Therefore, the employees, asof the moment the split was made, continued to do thesamework on the same shifts under the same supervi-sors.No employees were laid off asa proximateresult ofthe reorganization,and at leastfor the near term, thingsremainedas they were before.Notwithstanding the apparent lack of changeresultingfrom the split, the Union did envision that it would haveforeseeable adverse effects on some of the department'semployees. Accordingly, on April 10, 1982, the Unionfiled a contract grievancestating:Union grieves that the company is unilaterally split-ting department 2431 into three (3) separate depart-ments which will adversely affect the promotionand job assignmentopportunities, layoff and recall,rights of employeesin this unilateralaction.5Thereafter grievancemeetingswere held between theCompany and the Union at the third step of the griev-ance procedure. Ultimately, the grievance was denied bythe Company and, although the Union requested arbitra-tion,the Company refused on thegroundsthat the sub-ject matter was not one which was subject to the arbitra-tion provisions of the contract. At the trial, the Unionagreed that the matter was not arbitrable under the con-tract.In the briefs filed by the General Counsel and theCharging Party, they principallymaintainthat the splitof department 2431 had adverse effects on promotionalopportunitiesamongthe employeesand also in relationto overtime opportunities.With respect to promotions,the contractstates:Whenever promotions are made to higher-rated'jobs other than to supervisory jobs, they shall bemade on the basis of the coequal standards of se-5 In fact, because selection for layoff and recall is not done based ondepartment seniority,but rather on seniority within plantwide occupa-tional codes, the split of department 2431 would not be relevant to oraffect layoffs and recalls 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDmority, ability, and fitness of the employee. It is un-derstood that the employees who may file a griev-ance concerning such a promotion are those as-signed to the department in which the promotionoccurs or in the department from which the promo-tee was transferred.To illustrate, under the promotion clause, whereas anemployee in the old department 2431 would have theright to grieve any promotion offered within the entiredepartment, this would not be the case after the depart-ment was split. Thus, after the split, if an employee hadbeen transferred to department 2437 (L & H machines)and if a promotion was then offered to a man within thenewly constituted department 2431 (Temescal machines),the department 2437 employee no longer would have theright to grieve that promotion even if he was moreseniorthan or more capable than the employee of de-partment2431who was offered the promotion. Ofcourse, it may also be said that while some employeeswere potentially disadvantaged, others were aided in thisrespect as a result of the splits As to the promotionproblem,it is noted that during the grievance meetingsnoted above, the Company did offer to allow all of theemployees of the three new departments who were pre-viously employed in department 2431 to retain their rightto file grievances with respect to promotions offered ineither of the three departments. This, however, was re-jected by the Union on two grounds. First, this modifica-tion of the collective-bargaining agreement (already acomplicated document) would be difficult to police. Sec-ondly, the Union felt thatsincethe offer was extendedonly to employees who had formerly worked in the olddepartment 2431, and since new employees would likelybe transferred into the new departments, overtime therewould thenexistof two classes of employees, each withdifferent contractual grievance rights.With respect to overtime, the asserted adverse impactarisesin the context of a complex and somewhat confus-ing situationBefore the split, despite the provisions ofthe collective-bargaining agreement (described below),the custom and practice within the department was toequalize overtime on each shift among the employeeshaving the same job codes (i.e., job classifications) on adepartmental basis. For example, some employees in jobcode 377.7 were basically assigned to work on theTemescal machines whereas others with the same jobcode wereassignedtowork under a different foremanon the L & H machines. If more overtime within thatjob code existed on the L & H machines as opposed totheTemescal machines, an effort would be made toequalize overtime within a particular shift among the em-ployeeswithin that job code on a departmental basis.Therefore, under that practice, job code 377.7 employees6For example,employee Gurtowski was transferred to department2437 after the split where he was a labor grade 8 When a promotionalopportunity for a labor grade 6 occurred in department 2431, he waspassed over by employees who were less senior to him in the old depart-ment 2431 However, as seniority is but one factor for making promo-tions,itcannot be said that employees who could have grieved when thethree departments were one,and who had greater seniority in the overalldepartment,would have prevailedin their grievancesworking on the Temescal machines would tend to have,over a period of time, comparable overtime as job code377 7 employees who worked on the L & H machines.7This practice was, however, contrary to the terms of thecollective-bargaining agreement as it provides for equali-zation of overtime among employees working under thejurisdiction of each foreman and not on a departmentalbasis.That is, the old department 2431 had separate fore-men for the Temescal and L & H machines and there-fore, pursuant to the contract, the Company could haveequalized overtime among the employees of each fore-man with the result that the L & H employees wouldhave had, even without the split, more overtime than theTemescal employees 8Itappears to be agreed that, subsequent to the split,the only-employees of the old department 2431 whocould have been affected, in terms of overtime equaliza-tion,were those who in the old department worked onthe Temescal and L & H machines and who, as a resultof the split, went either to department 2437 or remainedindepartment 2431As all the other employees weretransferred as a group to department 2438, their rights toovertime equalization among their various job codes re-mained the same and were not affected. However, assome employees having job codes of 375.5, 377.7, and377.8went to department 2437, while some having thesame job codes remained in department 2431 under dif-ferent foremen, no further attempt was made to equalizeovertime within these job codes across the newly estab-lished departmental lines. This therefore was a changefrom the preexisting practice; and from the time of thesplit until the end of December 19809 it appears that em-ployees assigned to department2437 (L & H machines)generally received more overtime than their counterpartsin department 2431 (Temescal machines). Yet, it may besaid that this change could have legitimately come abouteven had no split occurred since it was the Company'sintent to eliminate interchange of employees between theTemescal and L & H machines in an effort to specialize.Since each type of machine was always operated underseparate foremen, the Company was therefore not obli-gated, under the contract, to equalize overtime on a de-partmental basis, but could have restricted overtime tothe employees under each foreman In other words, evenassuming that the split had never occurred, the currentmethod of equalizing overtime is more consistent withFor purposes of equalizing overtime,job codes are not interchange-able and within a given shift, equalization would be applicable only foremployees within the same job codes Thus, an equalization effort wouldnot be made, for example, between employees in job code 377 7 and em-ployees injob code 3778 even if they worked in the same departmentArt XII, sec 2, of the contract states(a) for the sole purpose of preventing favoritism or discrimination inthe distribution of overtime,the company will distribute overtimework equally among the qualified employees under the jurisdictionof each foreman who is regularly employed on such work,insofar asitmay be practicable to do so Such overtime distributions shall bemade on the respective shifts on which overtime work occurs Thereisno obligation on the part of the company to distribute overtimeequally between shifts or between employees under the jurisdictionof different foremenAfter December 1980 there was little or no overtime in any of thethree new departments and therefore there was no overtime to equalize UNITED TECHNOLOGIES CORPthe terms of the collective-bargaining agreement, thanwas the practice before March 3, 1980.IV THE ALLEGED DIRECT DEALING AT THEHAMILTON STANDARD PLANTRespondent's production and maintenance employeesat the Hamilton Standard plant were covered by a 5-yearcontract with Lodge 743 which ran from April 24, 1978,toApril 24, 1983. In past years, the pattern of negotia-tions between the Union and the Company at this plantwas to wait until after negotiations had concluded at Re-spondent's East Hartford facility and thereafter bargainon the basis of the latter agreement. Thus, as a generalmatter the collective-bargaining agreement at HamiltonStandard tracked the agreement reached earlier at EastHartford with clarifications or modifications as might beappropriate.The East Hartford contract (with Lodge 1746) ranfrom November 28, 1977, to November 28, 1982. Thatcontract, as well as the Hamilton Standard contract, con-tained a provision permitting either side to reopen thecontract for "the sole purpose of negotiating wage ratesand cost of living allowance," for the fourth and fifthyears of the contract. i ° Thus, in August 1980 negotia-tions opened at the East Hartford facility in which theUnion sought to reopen the contract there as provided inthe agreement Although Lodge 743 sent representativesto observe those negotiations, it was understood by theparties that negotiations pursuant to the wage reopenerprovisions of the Hamilton Standard contract would notcommence until April 1981.Preliminary to a discussion of the facts relative to theinstant case, it is noted that the wage reopener negotia-tionswhich encompassed the East Hartford plant andwhich preceded the instant negotiations were also thesubject of an unfair labor practice proceeding in Case39-CA-422 which resulted in a decision adverse to Re-spondent by Administrative Law Judge Michael O.Miller in JD-613-81.11 Although there were many otherissues in that case, the allegation of "direct dealing" dealtwith there involves facts which are substantially similarto those involved in the present case. Moreover, as theoverall pattern of negotiations was established during theEast Hartford negotiations, it would be useful to reviewthe highlights of those negotiations before setting forththe facts encompassed by the instant case.The first session for the East Hartford negotiationstook place on November 3, 1980, at which Lodge 1746,inconjunctionwith other lodges, presented its initialproposals as to wages and cost-of-living adjustments(COLA). The Company among other things objected tothe inclusions of Lodge 743 in the Union's proposals andaccordingly that inclusion was dropped. After that meet-ing the Union distributed literature to employees report-ing the November 3 meeting and urging members to be10The same provision was contained in the Company's contracts withLodges 700, 707, 1746 and 1746A in other bargaining units Also, a simi-lar provision was contained in a 5-year contract between the Companyand a Teamsters Union whichrepresentedemployees at Respondent's Si-korsky planti iThat decision issued on December 17, 1981 Exceptions to that deci-sion are pending before the Board615willing to strikeThereafter further meetings were heldon November 11 and 14.In the, meantime, similar wage reopener negotiationswere going on between Respondent and a TeamstersUnion at the Company's Sikorsky plant As a result ofthe Sikorsky negotiations, instead of agreeing to a 2-yearagreement on wages and cost-of-living adjustments, theparties there negotiated a complete and new 3-year con-tract to replace the final 2 years of the extant contract.This Teamsters agreement was then publicized to theEast Hartford employeesAt the next meeting of the East Hartford negotiations,on November 18, the Respondent stated that it wouldmake a 3-year offer similar to the Sikorsky agreement.The Union's representatives objected, stating that theywere only willing to negotiate for a 2-year supplementwithin the limits of the wage reopener clause of the con-tract. In response, the Company stated that any offer itwould make under the wage reopener provision wouldbe considerably less than an offer it would make for anew 3-year contract. On the following day, the Compa-ny distributed a bulletin which, after describing theUnion's demands as "unrealistic" and as providing "nobasis for a reasonable settlement," noted the fact that theCompany had concluded a new 3-year agreement withthe Teamsters which provided for pay increases totalingapproximately 35 percent over 3 years.On November 24, the Company, notwithstanding theUnion's expressed objections on November 17, made acontract offer which proposed a complete 3-year collec-tive-bargaining agreement to replace the final 2 years ofthe East Hartford contract. In presenting the offer, theCompany acknowledged that it was not a proposal onwhich bargaining was mandatory. The Union rejectedthe offer, insisting that it only was interested in negotiat-ing on the basis of the reopener provisions of its con-tract.Although not having made a 2-year proposal asyet, the Company stated that such an offer, when forth-coming, would be substantially less than the first 2 yearsof its 3-year offer. On November 25 the Company putout a notice which described the 3-year offer it hadmade and characterized the Union's demands as being"totally unrealistic."On November 26, the Company made its initial 2-yearoffer as to wages and cost-of-living adjustments Thereaf-ter,on November 29, the Company modified its 2-yearoffer upward and included a proposal within the offerfor a savings plan As to the latter provision, the Compa-ny stated that the savings plan was beyond the limits ofthe wage reopener and said that it could not insist on itsinclusion. On the following day, November 30, the Com-pany placed advertisements in the local newspapers. Oneurged the Union's leadership not to recommend a strike.The second, among other things, detailed the Company'sfinal offer and urged the employees to vote for its ratifi-cation.On November 30, the Union held its ratification meet-ing where a majority voted to reject the Company's finaloffer.However, less than two-thirds of the membershipvoted to strike, as required by the Union's constitution, 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, accordingly, the Company's final offer was auto-matically accepted.Turning now to the present case, I note initially thatthere does not appear to be any significant dispute as tothe factsThe first meeting for the Hamilton Standardwage reopener negotiations was held on April 6, atwhich time the Union presented its demands TheUnion's representative,Gordon Sawyer, notified theCompany that the Union was only interested in negotiat-ing for a 2-year wage and COLA agreement pursuant tothe reopener clauseHe further stated that the Unionwas not interested in considering any other type of pro-posals.Respondent stated, however, that it was its posi-tionthat it could not be precluded from making propos-als outside the scope of the wage reopener provision,albeit that it recognized that it could not bargain to im-passe over such proposalsA secondmeetingwas held on April 9 where theUnion modified itsinitialdemands.On April 13 a thirdmeetingwas held where the Union again modified its de-mands and the Company orally made an initial 2-yearofferFurther modifications by each side were made astowage reopener proposals on April 20 Each side re-jected the other's proposalsat this meetingOn April 23, 1981, the final negotiation meeting washeld, and the Union's ratificationmeetinghad alreadybeen scheduled for April 26, 1981. At the April 23 meet-ing, after the Union modified its demands, the Companymade its "lastbest and final offer" This offer consistedof two options, the first of which was a 2-year offer as towages and cost-of-living adjustment. The other, howev-er,was anoffer of a complete and new 3-year contractto replace the final 2 years of the existing agreement. Asto the third option, this offerwas madefor the first timeduring this meeting of April 23. As to its substance, theofferwas substantiallysimilarto the offer made and re-jected at East Hartford. On presentation of the two-pronged offer, the Union's representative reiterated theUnion's opposition to negotiating a new collective-bar-gaining agreementand stated that it only desired to ne-gotiate pursuant to the terms of the reopener clause. TheCompany's representative thereupon called Sawyer a"lame duck who didn't have the good of the employeesinmind."12Feeling insulted, the union representativesleft the meeting.On the afternoon of April 23, company supervisorsmet with employees in the plant where they passed outleafletsdescribing the Company's two-pronged offerOne foreman,at a meetingwith his employees, describedthe 2-year option as being substandard. Evidence waspresented that supervisors urged employees to petitiontheUnion to permit a vote on the 3-year option. Theleaflets stated:Here is a copy of our final offer to MachinistsUnion negotiators The material gives details on1.A two-year proposal on wages and COLA.2.An optional three-year proposal. This pro-vides additional pay increases and COLA pay-12 Sawyer's term in office was soon to expireouts, plus a series of benefit improvements. It alsoprovides a $125cash bonusto all employees.The two-year package represents total wage andCOLA increases averaging $1.72 per hour-or21.3%The three-year proposal gives total wage andCOLA increases averaging $2 76 per hour-or34 2%. That's in addition, of course, to the im-proved benefits shown on the attached sheetWe are required to make a two-year offer underthe terms of our contract reopener, covering onlywages and COLA. The three-year proposal can beconsidered by employees only if the union negotiat-ing committee chooses to bring it before the mem-bership.We are offering a three-yearagreement asan option because we want our Hamilton Standardemployees to have the same opportunity as employ-ees at three other UTC facilities where similarthree-yearagreements are now ineffect after theywere recommended by union negotiators and rati-fied by the membership. These units are Pratt &Whitney Aircraft's Government Products Division,also represented by the IAM, Sikorsky Aircraft,represented by the Teamsters, and UTC's ChemicalSystems Division, represented by the IUEIhope you will consider the Company's propos-als carefully, express your views to union negotia-tors, and turn out and vote at Sunday's ratificationmeeting at Windsor Locks High School at 1 p.m.On April 24, 1980, Respondent mailed letters to its em-ployees at Hamilton Standard which stated, inter alia-By now I hope you have looked over themateri-al distributed in the plant Thursday. It is a copy ofthe Company's final offer to Machinists Union ne-gotiatorsAs we told you earlier, the material com-prises:1Atwo-year proposalon wages andcost-of-living adjustments (COLA);2.An optionalthree-year proposalproviding ad-ditional pay increases and COLA payouts-plus aseriesof benefits improvements. These includeimproved pension, group insurance, and automat-ic progression; an additional paid holiday; pay-ment of the first-year general wage increase twoweeks earlier than normal; and introduction of anewsavings plan anda newoptional plan. Thethree-year package also gives a $125cash bonus toallemployees, to be paid during the first week inMay, and provides earlier vacation payments.The two-year package gives total wage andCOLA increases averaging $1.72 per hour-or21.3%.The three-year proposal provideswage andCOLA increases averaging $2 76 per hour-or34 2%-plus, of course, the improved benefits.Why two offers?Our current five-year labor agreement is reopena-ble after three yearssolelyon wages andCOLA for UNITED TECHNOLOGIES CORPthe remaining two years Anything additional theCompany offers may not be bargained to an im-passeThus the three-year proposal may be consid-ered by Hamilton employees only if the union bar-gaining committee chooses to bring it before themembership The Pratt & Whitney Aircraft commit-tee refused to do this following negotiations cover-ing Pratt's Connecticut plants So that membershipconsidered and voted on only the two-year wageand COLA proposalNot so at Pratt & Whitney Aircraft's Govern-ment Products Division in Florida, also representedby the IAM, or at Sikorsky Aircraft, represented bythe Teamsters, or at UTC's Chemical Systems Divi-sion, represented by the IUE. At each of thoseplants, the three-year proposals were recommendedby the union committee and ratified by the employ-eesAs this is written, of course, we do not knowwhat course your union negotiating committee willtake In any event, we didn't want to withhold asimilar opportunity for Hamilton Standard employ-ees to consider a three-year package similar to theagreements accepted by employees at other UTCfacilitiesPersonally, I think a three-year agreement makesa lot of sense for both the employees and the Com-pany.For employees and their families, it providesadded stability, security, and predictability for fi-nancial planning For the Company, it improves ourcompetitiveness It puts us in a stronger position tobring new production into our plant-with greaterjob opportunities-as we seek to expand our exist-ing businesses and to take advantage of emergingnew markets opening up to us as a member ofUTC's Electronics Group.The offer we presented to the union negotiators,and then to you, represents the company'sfinaleco-nomic offer-both for the mandatory two-yearwage and COLA proposals or for the optional addi-tional three-year proposal offered by the Company.We have, of course, indicated to the union our will-ingness to discuss rearrangement of the terms solong as this is within the total economic cost of ourofferWe would expect negotiations to continuealong these linesPlease consider the Company's proposals careful-lyTell your union negotiators how you feel aboutthemMost important of all, if you are eligible,attend Sunday's ratificationmeeting at 1 p.m. atWindsor Locks High School-and vote. Too muchis at stake to let others make a decision so importantto you and your futureOn April 26, 1981, the Union held its ratification meet-ingAt this meeting the Union's membership was askedto vote on whether to accept the Company's final 2-yearoffer.The 3-year option was not present. Although theemployees voted against accepting the offer, a two-thirdsmajority was not obtained in order to strike. Therefore,617as in the East Hartford situation, the Company's finaltwo-year offer was automatically, albeit reluctantly, ac-ceptedV. THE ALLEGED REFUSAL TO FURNISHINFORMATIONThe collective-bargaining agreement between the Re-spondent and Lodge 743 covering the Hamilton Stand-ard plant does not contain a clause requiring union mem-bership as a condition of continued employment It does,however, provide for dues checkoff for those employeeswho desire to be union members and, if an employeeexecutes a dues-checkoff authorization, the Companywilldeduct dues from the employee's pay and remitthem to the Union The contract also contains a 10-dayescape period each year, during which employees canrevoke their dues-checkoff authorizationsThe escapeperiod for the Hamilton Standard employees was fromApril 10 to 20 Thus, the escape period in 1981 happenedto coincide with the negotiations previously describedIn previous years the Company has made either the rev-ocation letters or a list of the revokees available to theUnion shortly after the close of the escape period.' 3 Ob-viously, as the revocation letters need only be sent to theCompany, the information as to who has sent such lettersis turned over to the Union each year to enable it toverifywhich employees no longer desired to have duesdeducted from their wages As such, there is no disputeas to the Union's need for this information and the Com-pany appears to agree that such information is requiredby the Union to administer the dues-checkoff provisionof the collective-bargaining agreement.The Union first requested a list of revokees on April13, 1981, before the escape period was over. A secondrequest was made later that week and Jack Berg, the Re-spondent'smanager of personnel relations, respondedthat the Union would get the information when it wasavailable to the Company. On April 20, 1981, at 7 a.m.,union representatives went to the plant where they ad-vised company representative Mike Patulach that theywere "here to pick up the list of revocations" TheUnion was told that the list was not yet ready At 9 a.mthat day, another request for the list was made on Berg,who stated that the list was not ready and that he hadnot as yet reviewed it The Union was told that the listwas not one of the Company's priorities Another re-quest for a list was made at the April 23 negotiationmeeting, again on April 24, and again on April 26 OnApril 28, the Union was invited to inspect and copy allof the revocation letters submitted during the 10-dayescape period. This was accomplished over the nextcouple of days.As to the Union's need for the list of revokees, theUnion's witnesses testified that their desire for immediateproduction of the list wasnotmotivated by any need toadminister the existing contract, but rather was neededto evaluate the Union's own internal standing prior to13 It was stipulated that the information was supplied in 1980 on April22, in 1979 on April 26, in 1978 on April 21, in 1977 on April 22, in 1976on April 22, in 1975 on April 24, in 1974 on April 22, in 1973 on April24, in 1972 on April 27, and in 1971 on April 26 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe scheduled ratification meeting on April 26 Thus, thetestimony revealed that union officials were interested inknowing how many members had revoked their dues-checkoff authorization so as to be able to judge theUnion's strength vis-a-vis the Company and, therefore, tohelp them evaluate whether to urge the employees toratify the Company's last offer or whether to strike. (Infact the Union urged the employees, at the April 26 rati-ficationmeeting, not to strike.) There was no evidencehowever, that the Union ever communicated to the Em-ployer the reason it desired this information before April26As a related matter, the collective-bargaining agree-ment contains a letter which requires the Company toregularly furnish the Union with certain informationabout employees and their status on a monthly basis In-cluded in the information given each month are reportswhich indicate whether employees are having dues de-ducted from their pay. The letter goes on to state.In consideration of the above, it is understood andagreed that, except as otherwise provided for in theaforesaid agreement, the Union shall not request norreceive during the life of that said agreement anyother information, data, or listing, related to wages,hours or working conditions of employees coveredby this agreement. This waiver, however, shall notaffect any right the Union may have with respect toinformation concerning pensions or insurance neces-sary to bargaining for agreements in the future.VI THE ALLEGED SOLICITATION OF DUES-CHECKOFFAUTHORIZATION REVOCATIONSThe General Counsel alleges that the Respondent un-lawfully solicited employees at its North Haven and EastHartford plants to revoke their dues-checkoff authoriza-tions.However, no such allegation was made concerningthe Hamilton Standard plant.Similar to the Hamilton Standard contract, the con-tracts covering the North Haven and East Hartfordplants do not contain union-security clauses, althoughthey do provide for dues checkoffs for those employeeswho execute the proper authorization forms Escape pe-riods are also provided and they are set forth on thedues-checkoff authorization forms which are appendedto the collective-bargaining agreement i' The escapeperiod at North Haven was from May 5 to 14 of eachyear and the escape period at East Hartford was fromSeptember 12 to 21.Itappears that in years prior to 1981, the Companyhas had a practice, without union challenge, of postingnotices at its plants to advise employees of the upcomingescape periods In 1981, at North Haven, a notice wasposted by the Company on April 30, 1981 This stated-SUBJECT-Cancellation of Union Dues Checkoff Au-thorization14Curiously, the Unions' copies of the respective contracts do notcontain the dues-checkoff formsThere also was testimony that theUnions do not make a practice of advertising the 10-day escape periodsThe present contract and checkoff form agreedto by the Company and the Union provide thatthose who wish to do so, may cancel their checkoffcards authorizing the Union dues deductions of$17.70 per month ($212.40 per year) by givingnotice to the Company within ten days prior toMay 14, 1981 This provision is consistent with theprinciple of an open shop and the Company's con-viction that no employee should be forced to paydues to work at Pratt & Whitney Aircraft.Those people who previously authorized Uniondues deductions may at this time review that deci-sion and, if they so desire, cancel their dues authori-zations by giving written notice containing their sig-natures, to the Company between 12.01 a.m onMay 5, 1981, and midnight, May 14, 1981. No writ-ten notice to the Union is required.Contemporaneously with the above notice, supervisorswere issued a bulletin designed to help them answer em-ployee questions. This statedIn anticipation of the Union dues revocationperiod from May 5 to May 14, the letter on the re-verse side of this bulletin is being sent by Don Co-trone to all North Haven employees on checkoff. Itisexpected that this letter, and a General Noticewhich will be posted on the same subject, willprompt a number of inquiries from your employees.The following information will be helpful to you-Effective in January 1981, Union dues in NorthHaven were increased to $17.70 a month. Thisamounts to a yearly total of $212.40. Since theIA.M became the official bargaining agent inNorth Haven in 1974, dues have increased from$5 00 to their present level, representing a rise of254% in less than ten years. A $10.00 initiation feewas introduced for the first time in 1980. Also,strike benefitswhich were $35.00 a week in 1960were alleged to be $40.00 a week in 1980-only a$5.00 a week increase in twenty years.Employees who have authorized dues deductionhave the right to decide for themselves the meritsof having dues irrevocably in effect for anotheryear, or cancelling them at this time Employeesmay cancel these dues by giving written notice tothe Company only during the ten-day period begin-ning 12 01 a.m. on May 5, and ending at midnight,May 14, 1981 People usually submit a handwrittennote to their foreman or Personnel Administrator,which should be dated and initialed to verify that itwas received during the established revocationperiodOn May 1, 1981, the Company sent a letter to itsNorth Haven employees which stated:Federal Labor Laws and the Pratt & WhitneyLabor Agreement assure that you, as an employee,are free to join the Union or to refuse to join theUnion. North Haven employees who have electedto join the Union currently pay $17.70 per month in UNITED TECHNOLOGIESCORP619Union dues The Pratt & Whitney Labor Agree-ment provides that once a year, during a ten-dayperiod, you have the right to cancel the deductionof Union dues from your paycheck and therebysave $212 40 per year. At North Haven, this once-a-year Union dues revocation period begins at 12.01a m , May 5, 1981, and runs through midnight, May14, 1981.If you wish to stop having monthly Union duesdeducted from your paycheck, you may do so, bysimply giving written notification to the Company.The Company must receive your written notice be-tween May 5 and May 14, 1981. It is not necessaryto notify the Union.Although you have the right to cancel your duesdeductions only once a year, you should know thatyou also have the legal right to resign from theUnion at any time by providing the Union withwritten notification.Resignation from the Unionterminates any obligations imposed on you by theUnion, including Union rules, fines, fees and assess-ments.You, as an individual, have the legal right to joinor not join, and to remain or not remain, a memberof the Union. You should be aware of this impor-tant individual right. Neither the Company, nor theUnion, may interfere with the exercise of this rightIf you have any questions concerning this matter,contact your Supervisor or Personnel Administra-torThe situation at East Hartford was essentially the sameas that at North Haven As noted above, the escapeperiod at East Hartford was from September 12 to 21,1981. On September 10, 1981, the Company posted a bul-letinSUBJECTCANCELLATIONOFUNIONDUES CHECKOFF AUTHORIZATIONThe present contract and checkoff form agreed toby the Company and the Union provides that thosewho wish to do so may cancel their checkoff cardsauthorizing the Union dues deduction of $16.20 amonth by giving notice within ten days prior toSeptember 22, 1981This provision is consistentwith the principle of an open shop and the Compa-ny's conviction that no employee should be forcedto pay dues to work at Pratt & Whitney Aircraft.Those people who previously authorized Uniondues deductions may at this time review that deci-sion and, if they so desire, cancel their dues authori-zation by giving written notice to the Companyduring the period September 12, 1981, through Sep-tember 21, 1981 No written notice to the Union isrequired. 15Also, at the same time supervisors were given a noticewhich read.SUBJECT:CANCELLATION OF UNIONDUES CHECKOFF AUTHORIZATIONAt North Haven, 194 persons revoked their dues-checkoff authorizations during theMay 1981 escapeperiod. In prior years, the number of people revokingsuch authorizations were as follows.YearNo. of dues-checkoffrevocations198053197912419781571977341976unknown1975731974391973106197235In a subsequent bulletin the Respondent stated-Here is some labor relations news for your informa-tion.During the recent revocation period in NorthHaven, 194 bargaining unit members chose tocancel theiruniondues deductions. The interestingthing is that the Union strongly protested a Compa-ny letter sent to employees' homes defining the con-tractualand legal rights, and subsequently theUnion issued a flyer claiming the "letter backfired."However, there were actually close to three timesmore revocations this year than in 1980 The Com-pany firmly believes that all employees should beaware of their legal right to join or not to join theUnionUnder the terms of the existing Union agreement,those who have authorized the deduction of month-ly dues from their paychecks may revoke such au-thorization during the period September 12, 1981through September 21, 1981. The attached GeneralNotice will be posted on all shop bulletin boardsnotifying employees of their rights. 16 In the past,posting of this notice has produced a variety ofquestions dealingwith the proper procedure tofollow in revoking checkoff authorizations. In orderthat you may accurately answer such questions, thefollowing is provided.Effective in January, 1981, Union dues were in-creased to $16 20 per month, amounting to $194 40per year This was in keeping with the past in-creases through the "open ended" checkoff authori-zation,under which dues have gone from $6 in1968, to this present level this yearThose who have authorized dues deductions havethe right to decide for themselves the merits ofleaving them irrevocably in effect for an additionaltwelve months or taking this opportunity to stopdeductions of Union dues from their pay. Thus,while you should not under any circumstances so-licit or encourage the soliciting of cancellations, youshould feel completely free to answer questions ad-dressed to you and to point out the Company be-15 It alsoappears from the testimony that one of the supervisors readthis noticeto employees in his department11The attached notice referred to is the one quoted above 620DECISIONSOF NATIONALLABOR RELATIONS BOARDNeves in the principle that no one should be re-quired to pay dues to work at Pratt & Whitney Air-craftPeople wishing to revoke their checkoff authori-zation should give written notice to the Companyduring the ten-day escape period beginning Septem-ber 12, 1981, and continuing through September 21,1981, indicatinga desire that the Company stop thededuction of Union dues from their pay. Writtennotice to the Company only is required.Signaturesshould be in ink and correspond to legal names Noform has been nor should be provided since the rev-ocation mustbe a voluntaryaction.Employees desiring more detailed answers shouldbe referred to the Personnel Advisors' Office.Should you have further questions, please feel freeto take them up with your Advisor.In addition to the above, the Company sent a letter toitsEast Hartford employees which read as follows:Federal Labor Laws and the Pratt & WhitneyLabor Agreementassure thatyou, as an employee,are free to join the Union or to refuse to join theUnion.EastHartford employees who have elected tojoin the Union currently pay $16.20 permonth inUnion dues. The Pratt & Whitney Labor Agree-ment and Federal Labor Laws provide that once ayear, during a ten-day period, you have the right tocancel the deduction of Union dues from your pay-checkAnnual dues are $194.40 At East Hartford,thisonce-a-yearUnion dues revocation periodbegins at 12:01 a.m , September 12, 1981, and runsthrough midnight, September 21, 1981.If you wish to stop having monthly Union duesdeducted from your paycheck, you may do so, bysimply giving written notification to the Company.The Company must receive your written notice be-tween September 12 and September 21, 1981. It isnot necessary to notify the Union.You, as an individual, have the legal right to joinor not join, and toremainor not remain, a memberof the Union. You should be aware of this impor-tant individual rightNeither the Company, nor theUnion, may interfere with the exercise of this right.If you have any questions concerning this matter,contact your Supervisor or Personnel AdvisorAt East Hartford, in which over 10,000 people are em-ployed in the bargaining unit, about 856 employees re-voked their dues-checkoff authorizations in 1981. Thiscompares with about 191 people who revoked authoriza-tionsduring the 1980 escape period and a similar numberwho did so in 1979. According to the Union's testimonyalmost allof the employees who revoke their dues-checkoff authorizations subsequently ceased their mem-bership in the Union.VII. ANALYSISA. The Alleged Unilateral Change at North HavenThe Supreme Court inFirstNational Corp. vNLRB,452 U.S. 666 (1981), dealt with the question of whattypes of managerial decisions required mandatory collec-tive bargaining with unions prior to their implementa-tion In that case, the Court concluded that absent unusu-al circumstances an economically motivated decision toterminate a portion of a company's business operationswas not, at least insofar as the decision itself, a mandato-ry subject of bargaining. It was, however, recognizedthat a company was obligated to bargain over the effectsof such a decision. In reaching its conclusion, the Courtdiscussed a wide variety of managerial decisions and itappears to have assigned them to three separate catego-ries.Firstly, the Court stated that "some management de-cisions, such as choice of advertising and promotion,product type and design, and financing arrangements,have only an indirect and attenuated impact on the em-ployee relationship." In this category, it is clear that theCourt felt that such decisions were not subject to manda-tory bargaining. The second category, according to theCourt, are managerial decisions, such as "the order ofsuccession of layoffs and recalls, production quotas, andwork rules," which are "almost exclusively an `aspect ofthe relationship' between employer and employee." Asto this second category, which would also include ratesof pay, hours of work, etc., it is self-evident that unilater-al changes within this category would violate the Act.The Court then went on to describe a third category ofmanagerial decisions, into which it placed partial clos-ings It described this category as involving managementdecisions which, while motivated and undertaken for rea-sons unrelated to the employer-employee relationship,nevertheless have a direct impact on employment. As tothis last category, it appears that the Court would utilizea balancing test and weigh the adverse impact on em-ployees versus the burden placed on a company by re-quiring it to bargain over such decisions before imple-mentation. In this respect the Court stated (452 U S. at679):Congress did not explicitly state what issues ofmutual concern to union and management it intend-ed to exclude from mandatory bargaining. Nonethe-less, in view of an employer's need for unencum-bered decisionmaking, bargaining over managementdecisions that have a substantial impact on the con-tinued availability of employment should be re-quired only if the benefit, for labor-management re-lations andthe collective-bargainingprocess, out-weighs the burden placed on the conduct of thebusiness.It is noted that, although the Court held that a compa-ny need not bargain with a union concerning its decisionto partially close its business, it held in abeyance and ex-pressed no conclusion as to "other types of managementdecisions, such as plant relocations, sales, other kinds ofsubcontracting, automation, etc, which are to be consid-ered on their particular facts " UNITED TECHNOLOGIES CORPIt seems to me that the present case, which essentiallyinvolves a reorganization of the Company's manufactur-ing departments, falls either into the first or third catego-ry of managerial decisions described above That is, thatthis is not a case where the employer made a directchange in wages, hours, or other terms of employment,or otherwise attempted to modify the existing collective-bargaining agreement Rather, the situation here involvesa change in the Company's organizational structure, un-dertaken for economic reasons17 which, because of itsinterfacewith the existing collective-bargaining agree-ment, would have an impact on the employees involvedThus, even if one were to place the decision hereinwithin the Court's third category, it still would be neces-sary to determine if the change had a substantial or sig-nificant adverse impact on the employees 18Assuming, arguendo, that the present case involves athird category managerial decision, it is hard for me toimagine what, if any, burden would have been placed onthe Respondent, had it notified and bargained with theUnion before splitting up department 2431. (In thisregard, the law would not require agreement, but onlygood-faith bargaining after which the Company couldhave implemented its decision.) On the other hand, Ihave my doubts as to the substantiality of the adverseimpact on the employees involved In this respect, thesplit of department 2431 did not result in any employeeslosing their jobs and if one were to walk into the threenew departments immediately after the split, one wouldhave seen the same employees working on the same ma-chines, in the same physical areas, under the same super-visors as before the split i 9Nevertheless, it was established that the split did havesome impact on some, but not all, of the employees ofthe old department 2431 in relation to the prior practiceof equalizing overtime within the department. That isunder the old practice but, contrary to the terms of thecontract, overtime was shared on each shift among em-ployees with the same job codes ona departmental basis17The testimony disclosed that one reason for creating separate de-partmentswas to assign teams of employees who would work exclusivelyon the L & H machines and thereby, through specialization, becomemore efficient Another reason was to be able to segregate out reports onscrap and the amount of rework from the L & H machines, as opposed tothe older Temescal machinesWhile it may be that these goals could have been accomplished with-out splitting up the department, this does not mean that the split was noteconomically justified or without rationale In any event, it is not allegedin the complaint that the decision to regoranize department2431was mo-tivated by antiunion considerations and, as such, it is not my function tosecond-guess the wisdom of the decision It is only my function to decidewhether the decision was a mandatory subject of bargaining which re-quired the Company to give the Union adequate notice and an opportuni-ty to bargain about the decision before it was implemented1s See,eg,Easigate IGA Foodhner,236 NLRB 1305 (1978) In thatcase, the company was charged with unilaterally changing its meat de-partment operations by transferring certain work to the deli departmentNevertheless, the administrative law judge concluded that the changewas one which primarily related to accounting procedures and did nothave adverse economic or work consequences See alsoWestinghouseElectric Corp,150 NLRB 1574 (1965)19As noted above, the split into three departments had no effect onthe order of succession as to layoffs and recalls, as that is not determinedon a departmental basis Rather, seniority for such purposes is based onplantwide seniority among employees within the same occupationalcodes, irrespective of what departments in which they happen to work621Howe-ver, under the contract, the Respondent was notobligated to manage overtime in that way, but was onlyobligated to equalize overtime on each shift among em-ployees in the same job code who worked under the ju-risdiction of each foremen (i.e., by contract the Companywas not obligated to equalize overtime on a departmentalbasis)Therefore, had the contract been strictly appliedbefore the split, and as there were four separate foremanper shift in the old department 2431, there would havebeen greater disparity in overtime than existed In thisrespect, one effect (probably unintended) of the reorgani-zation of department 2431 into three separate depart-ments was to bring the overtime practice into conformitywith the terms of the collective-bargaining agreement,which was not the case prior to the split.It also seems to be the case that, given the terms of theexisting contract as to promotions, an effect of the splitwas to limit promotional opportunities for some of theemployees while enhancing them for others, dependingof course on where promotions became available Thus,pursuant to the contract, when all the employees werepart of a single department, if one was passed over for apromotion within the department, he would have theright to grieve the promotion and assert that he eitherhad greater seniority, ability, or fitness for the job inquestion.However, when the department was split, theright to grieve was reduced As explained above, if forexample, a promotion was available in the new depart-ment 2431 and that promotion was given to an employeewithin that department, other employees who had beentransferred to departments 2437 and 2438 would nolonger have the right to grieve the promotion.Although it may be concluded that the Company's re-organization of department 2431 had a real, if somewhatlimited, impact on the employees of that department, theRespondent nevertheless asserts that pursuant to theterms of the collective-bargaining agreement, the Unionhad waived its right to bargain over that decision. In thisrespect, although the management-rights clause does notspecifically address the Company's right to establish orchange its own internal organizational structure, it doesstate, inter aliaIt is recognized that in addition to the other func-tions and responsibilities, the company has and willretain the sole right to direct the operations of thecompany and in this connection to determinethemethods, processes, and means of manufactur-ing.aoThe Respondent therefore contends that given the scopeof the management-rights clause, coupled with the con-ceded right to make transfers, plus the past practice ofmaking departmental changes without bargaining with,or objection from, the Union, that there has been mani-fested a recognition by the Union that such changes asoccurred here are within the sole discretion of the Com-pany.20Neither party presented any evidence regarding the negotiationsfrom which this clause arose 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel and the Charging Party assertthat the language cited above, although concededlybroad, does not constitute a waiver by the Union as to itsright to bargain about the decision to split up department2431. In this regard, the Board stated inSouthern FloridaHotel Assn.,245 NLRB 561, 567-568, 569 (1979), that "awaiver will not be lightly inferred but must be clearlyevidenced either by the terms of the parties' collective-bargaining agreement or in the nature of the prior con-tract negotiations."The Respondent asserts that because the contract re-serves to it the sole discretion as to the determination ofthe methods, processes, and means of manufacturing, andas it also preserves its right to make transfers, the lan-guage of the contract, in its totality, must perforce in-clude and encompass the Company's right to establish orchange its own internal organizational structure.Asnoted above, the Respondent adduced evidence thatsince 1975, during a period when the management-rightsclausewas in effect, the Company has deleted depart-ments, added new departments, and changed other de-partments. Indeed, the Union, while asserting in its briefthat it did not waive its right to bargain over such deci-sions, does state thatit could not objectto the Company'sestablishment of new departments. Also, the GeneralCounsel indicates in brief that if the Respondent hassimply moved the L & H machines to another part of theplant, it would possibly have been within its rights underthe contract.21Based on all of the above, it is my opinion that theparties intended and understood that the collective-bar-gaining agreement, which was in effect at the time of thechange, reserved to the Company the exclusive right todetermine the manner, means, and processes of manufac-turing which encompassed the right to establish or rear-range its own organizational structure and to change andrearrange its manufacturing departments as it saw fit.Therefore, it is my opinion that when the Respondentsplit department 2431 into three separate departments, itwas within its contractual rights to do so and that theUnion had waived any right it might otherwise have hadto bargain over that subject matter 22 Moreover, the evi-dence establishes that there was, in the context of thegrievance procedure, bargaining over the effects of thatdecision on the employees, and that the Company madea genuine proposal to meet the promotion problem envi-sioned by the Union. Accordingly, it is recommendedthat the allegations of the complaint, in this respect,should be dismissed.21 In the General Counsel's brief, he differentiates the reorganizationof department 2431 from other past departmental changes by assertingthat the split of 2431 was merely a "paper" division He then goes on tohypothesize that if the Company can get away with this "paper" division,itcould totally abrogate the contract by creating a multitude of new de-partments, each containing a single job code on even a single employee,and thereby eliminate all grievances over promotions, transfers, etc Thishypothesis, to my mind, is speculative and basically assumes, contrary tothe evidence, that the real motivationin splittingdepartment 2431 was toenable the Company to evade the terms of the existing collective-bargain-ing agreement22 See, e g,Laredo Packing Co,254 NLRB 1 (1981)B. The Allegation of Direct Dealing During theHamilton Standard NegotiationsIt is initially noted that the negotiations in 1981 atHamilton Standard were undertaken pursuant to thewage reopener clause of a 5-year collective-bargainingagreementAs such, the scope of the negotiations werecircumscribed by the terms of the reopener provision ofthe contract and were unlike the more open-ended nego-tiationswhich normally occur at the end of a contract'sterm. Thus, given the fact that all other terms and condi-tions of employment had been established and were on-going during the contract's 5-year term, the only manda-tory subjects of bargaining during these negotiationswere wages and cost-of-living adjustments.23 Therefore,any proposal by either side which would encompassterms and conditions of employment outside the subjectswhich the parties agreed to reopen would constitute non-mandatory subjects of bargaining. As to nonmandatorysubjects of bargaining (as opposed to mandatory subjectsof bargaining), the Board and the courts have held thatwhile either side may present a mandatory subject duringnegotiations, it may not bargain to impasse over such asubject and may not insist on the proposal as a conditionof agreementNLRB v. Borg-Warner Corp.,356 U.S. 342(1958). Further, as noted above, the provisions of Section8(d) of the Act specifically give either party to a collec-tive-bargaining agreement the right to refuse to discussor agree to any modifications of a contract to become ef-fective during its term.In view of the above, it is clear that although theCompany may have been strictly within its rights in pro-posing a new 3-year collective-bargaining agreement toreplace the final 2 years of the existing contract, it wasalso within the prerogative of the Union to refuse to dis-cuss such a proposal and to insist that bargaining takeplace only within the parameters of the wage reopenerprovision.As a related proposition, the Board has held that anemployer may, in certain circumstances, notify its em-ployees of the status of negotiations and of the proposalsithas made to a union. InProcter & Gamble Mfg. Co.,160 NLRB 334, 340 (1966), the Board stated:As a matter of settled law, Section 8(a)(5) doesnot, ona per sebasis, preclude an employer fromcommunicating, in noncoercive terms, with employ-ees during collective-bargaining negotiations. Thefact that an employer chooses to inform employeesof the status of negotiations, or of proposals madeto the Union, or of its version of a breakdown innegotiations will not alone establish a failure to bar-gain in good faith. It is plain, however, that a non-coercive communication campaign may be utilizedas an effective instrument for bypassing the Unionand engaging in direct dealing with the employees.23 Sec 8(d) of the Act provides, inter aha, that "the duties so imposedshall not be construed as requiring either party to discuss or agree to anymodification of the terms and conditions contained in a contract for afixed period, if such modification is to become effective before suchterms and conditions can be reopened under the provision of the con-tract " UNITED TECHNOLOGIES CORPAccordingly, direct communications by an enployer toits employees when bargaining is underway is subject toa degree of scrutiny, and the Board has held that suchcommunications, in certain situations, may fall outsidethe ambit of protected conduct. InTexas Electric Corp,197 NLRB 10, 14 (1972), the Board adopted the decisionof the administrative law judge who held that the em-ployer's communications violated Section 8(a)(1) and (5)of the Act In finding that the employer's statementsconstituted "direct dealing" and were not protected bySection 8(c) of the Act, the judge noted that the employ-er told employees that they were entitled to "a moresubstantial increase" than was being proposed by theirunion, that they should prevail upon their union toaccept the company's counterproposal, and that theywere given the impression that the employer, rather thanthe union, was the true protector of their interests. AlsoinGeneral Athletic Products Co,227 NLRB 1565 (1977),the Board, with Member Walther dissenting, held thatthe employer's communications with its employees vio-lated the Act In that case, the administrative law judgefound that after making a final offer to the union, andafter a prolonged strike, the employer, in its communica-tions to its employees:Insist[ed] on acceptance of its offer and no otherby disparaging the Union and by casting doubt inthe minds of the membership as to thebona fidesofthe efforts of union representatives in advancing theinterest of its membership, thus driving a wedge be-tween union representatives whom it had previouslyinvited to step aside from active negotiations andthe employees on whose behalf they were negotiat-ing. In short, the Respondent was asking unit mem-bers to repudiate the position taken by their bar-gaining representatives. . .Respondent repeated-ly suggested to unit members that they phone theCompany and discuss the Company's position di-rectlywith company representatives. It let themknow in no uncertain terms that they would eitherhave to accept the Company's offer . . . or therewould be no agreement at all.As part of its hard sell approach to striking em-ployees, Respondent told employees in the October6 letter that "time was running out" and the Com-pany had to decide soon whether or not to includethe Greenville plant in its production plans for theforthcoming year. . . Thus, Respondent communi-cated to employees the . . . distinct thought that ifthey did not ratify the proposed agreement verysoon they faced the distinct possibility that the plantwould be closed and orders of necessity would befilled by its otherplants.In the present case, the Respondent asserts that al-though its 3-year contract offer was a nonmandatoryproposal, it nevertheless had the right to publicize thatoffer to its employees. While the Respondent's assertionshave the force of simple logic, it is my opinion that itsposition oversimplifies the facts. In my opinion, the Re-spondent's argument should be rejected.623The negotiations concerning the Hamilton Standardplant opened on April 6, where the Union made it clear,aswas its right, that it would not entertain nor would itbe willing to discuss any proposals outside the scope ofthe reopener provision of the contract. As the union rep-resentativeswere aware of the Company's 3-year offermade at other plants, it is plain that both sides wereaware that the Union did not wish to entertain or discussany similar proposals during these negotiations. In fact,although the Company stated, at the April 6 meeting,that it reserved its right to make such a proposal, it didnot do so during the succeeding bargaining sessions heldon April 9, 13, and 20, during which the discussions re-lated to wages and COLA. As such, it was not unreason-able for the Union's representatives to conclude that the3-year contract idea was not going to surface during thenegotiations and that the Company was going to honorits desire not to discuss such an ideaItwas, in fact, not until the final bargaining session,just 3 days before the Union's scheduled ratificationmeeting, that the Company made a 3-year offer. At thattime, the Company, as part of its "last best and finaloffer" proposed the option of a 2-year agreement onwages and COLA or, alternatively, a complete and new3-year collective-bargaining agreement to replace thefinal 2 years of the existing contract. As to the 3-yearoption,it isnoted that prior to making that offer, therehad been absolutely no discussion of its terms with thisUnion during the negotiationsIt is apparent to me that the Respondent's 3-year offer,asmade in the circumstances of this case, was ill con-ceived and pernicious in nature. It is obvious that theRespondentwas aware that the Union, as expresslystated at the April 6 meeting, rejected the idea of negoti-ating outside the scope of the reopener provision of theexisting contract Indeed, by its course of conduct duringthe subsequent negotiations, the Company led the Unionto believe that the negotiations would not be burdenedwith such an attempt which the Company recognizedwould not be a subject of mandatory bargaining. Not-withstanding the above, the Respondent, 3 days beforethe Union's scheduled ratification meeting, and withoutprior bargaining, made the 3-year offer as an alternativeto a 2-year offer, either option being described as its finaloffer. In these circumstances, it seems to me that giventhe nature and timing of the 3-year offer, it was made,not with any genuine expectation that the Union would,or even could, seriously consider it. Rather, it is mybelief that the manner and the timing of this offer smackmore of a publicity ploy which, when publicized to theemployees,was designed to create confusion and tocreate doubts in the employees' minds as to the efficacyof their representatives' bargaining capability. Indeed,evidence that the Company was more interested in thepublicity effect, than in bargaining, is manifested by itsliteraturewhich reached employees on the same day theoffer was made and which therefore must have been pre-pared before the offer was actually presented to theUnion at the bargaining table. Accordingly, it is conclud-ed that, by the above conduct, the Respondent has vio-lated Section 8(a)(1) and (5) of the Act 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Refusal toFurnishInformationas to thoseEmployeesat Hamilton Standard Who Revoked TheirDues-CheckoffAuthorizationsPursuant to the terms of the Hamilton Standard collec-tive-bargainingagreement,the escape period duringwhich employees could revoke their union dues-checkoffauthorizations was from April 10 to 20, 1981.Contempo-raneously,negotiationsbetween Lodge 743 and theCompany commenced on April 6 and a ratification meet-ing was scheduledfor April 26,wherein members of theUnion would be asked to vote on the Employer's lastoffer(made on April 23) and on whether to strike Asnoted above,the negotiations were not for a new con-tract, but were undertaken during the midterm of the ex-isting contract to deal with wages and cost-of-living ad-justments pursuant to the wage reopener clauseDuring the period from April 10 to 20,a number ofemployees(about 190) did in fact submit dues-checkoffrevocations to the Company,24 and as early as April 13,the Union requested the Company to provide it with alistof the revokees Thereafter,further demands weremade on the Company to furnish such a list on April 20,23, 24,and 26. The Company's response,on each occa-sion,was that the list was not yet ready and when it hadan opportunity to review the revocation letters, it wouldmake that information available to the Union.The Unionwas also told that as negotiations were in progress, theCompany did not review the compilation of a list of re-vokees as having a high priority.On April 28, after the ratification meeting was held,the Company did invite the Union's representatives to in-spect and copy the revocation letters The Union and theGeneral Counsel contend, however, that despite the factthat the information was given 8 days after the revoca-tion period terminated, this delay was prejudicial to theUnion and thereby violated Section 8(a)(5) of the Act.There is little doubt that as the contract required theRespondent to deduct union dues from those employeeswho so authorized,the Union would be entitled to knowwhich employees had revoked their dues-checkoff au-thorizations so as to be able to administer the checkoffprovision of the collective-bargaining agreement(ie., theUnion would be entitled to verify which employees had,in fact,revoked their dues-checkoff authorizations). Nev-ertheless,the Company made available to the Union therevocation letters on April 28 and therefore the informa-tionwas clearly given within sufficient time to enablethe Union to carry out its contract administration func-tions.As the information was provided within sufficient timeto enable the Union to police the checkoff provisions ofthe contract,itmust then be asked what harm did theUnion suffer from the slight delay In this respect, thetestimony of the Union's representative was that the in-formationwas not sought to police the collective-bar-gaining agreement,but rather was sought prior to theApril 26 ratification meeting, so as to enable the Union'sofficials to evaluate the degree of employee support forthe Union and thereby enable them to make a judgment24 Employees need not submit the revocation letters to the Unionas to the Union's strength vis a vis the Company in termsof the negotiations.Whether or not a union has a right to require a com-pany to furnish information showing a union's support orlack of support among the employees for the purpose ofevaluating its bargaining strength vis-a-vis the compa-ny,25 the evidence herein does not indicate that theUnion ever communicated to the Company the reason itrequired the list of revocations prior to April 26. Assuch, the Company was not required to guess at theUnion's purpose, and it could reasonably have assumedthat the information, as in the past, was simply beingsought to verify which employees had revoked theirdues-checkoff authorizations.Although the Union asserted that, in the past, theCompany has made this information available shortlyafter the revocation period ended, the parties stipulatedthat in prior years the information was furnished fromdates ranging from April 21 to 27. Clearly, April 28, thedate the information was given in 1981, is not significant-ly outside the range of dates when this information wasgiven in past years, and would not, in my opinion, con-stitute an unreasonable delayInasmuch as the information requested was furnishedwithin sufficient time for the Union to police its contract,and as the Union did not communicate any other reasonforwanting this information at an earlier date, I cannotconclude that the Respondent violated the Act in this re-spectD The Alleged Solicitationof Dues-CheckoffRevocationsThis allegation relates to events at the Respondent'sNorth Haven plant on April 30 and May 1, 1981, and atitsEast Hartford plant during September 1981. As notedabove, the contracts in effect at both plants do not con-tain union-security clauses, but do provide that the Com-pany will check off and remit union dues from those em-ployeeswho authorize such checkoffsAlso, the con-tracts permit employees to revoke their dues-checkoffauthorizations during a 10-day period each year. AtNorth Haven, the escape period ran from May 5 to 14and at East Hartford it ran from September 12 to 21.The record reveals that in Previous years the Compa-ny has made a practice of posting notices prior to theescape periods in order to notify the employees when theescape periods began. It is the General Counsel's conten-tion that the events at these two plants in 1981 were dif-ferent from prior years, in that in 1981, the Respondent"chose to actively campaign for revocations." Both theGeneral Counsel and the Charging Party assert that bythe manner and means of its communications to employ-25None of the parties have presented me with any case precedent onthe precise issue involved herein, and my research has failed to discloseanyQuery, if the revocations were required to be sent to the Union,could the Company, pursuant to Sec 8(b)(3) of the Act, obtain the namesand number of the revokees for the purpose of evaluating its strength vis-a-vis the Union? InFlorida Ambulance Service,258 NLRB 459 (1981), theBoard, in the circumstances of that case, held that an employer may notcondition bargaining on first receiving from the union a list of its mem-bers In so finding the Board concluded, inter alia, that the demand wasirrelevant to the employer's bargaining position UNITED TECHNOLOGIES CORPees, the Respondent unlawfully solicited employees torevoke their dues-checkoffauthorizations.At North Haven, the Company, on April 30, 1981,posted a notice which, in addition to notifying employeesthat the escape period was about to commence, set forththe procedure to follow. It also stated the amount ofdues the Union was assessing (accurately stated as$212 40 per year), and went on to say that the escapeprovision of the contract "is consistent with the principleof an open shop and the Company's conviction that noemployee should be forced to pay dues to work at Pratt& Whitney Aircraft." Simultaneously, the Companyissued instructions to its supervisors which were de-signed to assist them in answering employee questionsThis bulletin accurately stated, inter alia, that the Union'sdues had increased from $5 per month to $17 50 permonth, a rise of 245 percent in less than 10 years It alsoaccurately described the Union's strike benefits The bul-letinwent on to state that employees had the right todecide for themselves the merits of revoking their dues-checkoff authorizations. In connection with the supervi-sory bulletin, no evidence was presented as to any con-versations between employees and supervisors at theNorth Haven plant.Thereafter, on May 1, a letter was sent to the employ-ees at North Haven reminding them of the contractualescape period.After describing the amount of dueswhich could be saved by revoking their dues checkoffs,the letter described the procedure for doing so. Addi-tionally, the letter accurately notified employees of theirlegal and contractual right to resign their membership intheUnion,which would terminate any obligations tounion rules,fines,fees,and assesments 26 This letterwent on to state.You as an individual, have the legal right to join ornot join, and to remain or not remain, a member ofthe Union You should be aware of this importantrightNeither the Company, nor the Union, mayinterfere with the exercise of this right.Although the record does not indicate the type ofcommunications made by the Union to employees duringthe escape period, there clearly was nothing to preventthe Union from countering the employer's statements orfrom urging employees to retain their dues-checkoff au-thorizations or union membershipAt East Hartford, the facts as they occurred in Sep-tember 1981 are not much different from those that oc-curred earlier at North Haven. In view of the escapeperiod which was to commence on September 10, a bul-letinwas postedAfter accurately setting forth theamount of union dues ($16 20 per month), the bulletinstated that the escape provision of the contract "is con-sistentwith the principle of an open shop and the Com-pany's conviction that no employee should be forced topay dues to work at Pratt & Whitney Aircraft." Unlikethe evidence at North Haven, the record establishes thatinone department, employees were approached and26As the contract does not require membership in the Union as a con-dition of employment, employees do not have any obligation to join andmay revoke their membership at any time625orally told of the escape period by their foreman andthat he read to them the above-quoted bulletin.27 As atNorth Haven, the Respondent at East Hartford alsoissued a bulletinto supervisors so that they could re-spond to employees' questions This bulletin accuratelydescribed the increase in union dues over the years, andset forth the procedure for employees to follow if theydesired to revoke their dues-checkoff authorizations. Thebulletin went on to state.Those who have authorized dues deductions havethe right to decide for themselves the merits ofleaving them irrevocably in effect for an additionaltwelve months or taking this opportunity to stopdeductions of Union dues from their pay Thus,while you should not under any circumstances so-licit or encourage the soliciting of cancellations, youshould feel completely free to answer questions ad-dressed to you and to point out the Company be-lieves in the principle that no one should be re-quired to pay dues to work at Pratt & Whitney Air-craft.. . No form has been nor should be provid-ed since the revocations must be a voluntary action.At East Hartford, a letter was also sent to employeeswhich was virtually identical to the one sent to the em-ployees at North Haven on May 1, 1981. As at NorthHaven, nothing precluded the Union from responding tothe Company's statements and from urging employeeseither to remain union members or to retain their dues-checkoff authorizations.InPerkinsMachine Co,141 NLRB 697 (1963), the col-lective-bargaining agreement provided for the deductionof dues from union members under a maintenance ofmembership contract. It also provided for a 15-dayescape period each year so that employees could with-draw from the Union and revoke their checkoff authori-zationsPrior to the escape period in 1962, the companysent a letter to each union member pointing out theescape provision of the contract and notified them that iftheywanted to escape, they should sign an enclosedletter to the union and the company The letter sent toemployees went on to state that the decision was for theemployees to make and that the company was not urgingemployees either to remain members of or resign fromthe union. Based on these facts, the Board concludedthat the company did not violate the Act, stating that thecompany "acted lawfully in bringing to the attention ofitsemployees their contractual rights toresignfrom theUnion and to revoke their dues deduction authoriza-tions " The Board also noted that the communication tothe employees was "free from any threat of reprisal orpromise of benefit," and that the communication ex-pressed the company's neutrality. InCyclops Corp,216NLRB 857 (1975), the Board adopted the administrativelaw judge's conclusion that similar types of communica-tions to employees did not violate the Act, despite thefact that the company's written communications did notcontain a statement of neutrality InCyclops,28the judge27The bargaining unit in East Hartford contains about 10,000 employ-ees28 See alsoTennsco Corp,206 NLRB 48 (1973) 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcluded that the case was governed by the decision inPerkins,and distinguished the facts fromRed Rock Co,84NLRB 521 (1949), andHexton Furniture Co.,111NLRB 342 (1955).InRed Rock Co.,supra, the Board held that in thecontext of a surrounding atmosphere of hostility towarda union, which was attempting to organize the employ-ees, the company violated the Act by, among otherthings, soliciting employees to send telegrams to theunion purporting to withdraw their membership applica-tions. InHexton Furniture Co.,supra, the Board found aviolation of the Act in circumstances where the employ-er, in addition to posting a notice, held an employeemeeting to discuss the checkoff authorization withdrawalprovisions of the contract, and furnished supervisorswith revocation forms. Also, the Board noted that theforemen approached and spoke to individual employeesin an insistentfashion and frequently returned to thosewho had not signed the revocation forms.InRock-Tenn Co.,238 NLRB 403 (1978), the Boardfound that the respondent :nlawfully solicited dues-checkoff revocations where an employee (Mitchell) wastold that the union representative had deliberately al-lowed the contract to renew, thus precluding a pay raise,and where the company also misrepresented the numberof employees who had already signed revocations. As tothe first statement, the Board opined that "the obviouspurpose of providing this information was to disparagetheUnion and thereby to convince Mitchell that theUnion was unworthy of his further support " As to themisrepresentation, the Board stated that the exaggerationof the number of employees who had submitted revoca-tions "was an obvious attempt .to influence Mitchellto jump on the bandwagon and join the purported nearlyunanimous group of employees who had revoked theircheckoff authorizations."WhilePerkinsand its progeny suggest that noncoer-cive communications to employees designed to remindthem of their contractual rights to revoke union member-ship or dues-checkoff authorizations will, of themselves,not violate the Act, such communications will be viewedin a different light where the employer has engaged inother contemporaneous unfair labor practices whichwould, of course, manifest to employees that their reten-tion of union membership was not a voluntary matter.Thus, in a number of Board cases, including the above-citedRed Rock Co.,such communications have beenheld to violate the Act when accompanied by conduct ofa coercive nature, such as threats, promises, interroga-tions, and surveillance.29 As pointed out by the Charg-ing Party, the Board inDavis Co.,249 NLRB 488 fn. 2(1980), stated:We believe that, in the context of other unfair laborpractices designed to discourage union support, Re-spondentwas not merely advising employees oftheir rights, but was unlawfully soliciting them towithdraw from the Union and to revoke authoriza-29See, e g,Cummins Component Plant,259 NLRB 456 (1981),Smith'sComplete Market,237 NLRB 1424, 1427 (1978),L'Eggs Products Inc,236NLRB 354, 389 (1978)tionsfor the checkoffof union duesfrom theirwages.It seems to me that the facts of the present case comecloser to those inPerkins,Tennsco,andCyclops,thanthey do to the facts of the cases relied on by the GeneralCounsel and the Charging Party. The written communi-cations to the employees in the present case set forth inan accuratemanner the contractual rights of the employ-ees to revoke their dues-checkoff authorizations duringthe escape periods and their concomitant right to termi-nate their union membership. Although the Respondentstated its preference for an open shop, I doubt that thisexpression of opinion was a matter of much surprise orconcern to the employees. In any event, the notificationsto employees as well as to the supervisors did not con-tainany threats or promises and were therefore noncoer-cive on their face. In fact, those communications express-ly stated that employees were free to choose whether toretain their union membership and their dues-checkoffauthorizations. Also, the communications did not containany misstatements of fact or exaggerations, and to theextent that the Respondent cited the increase in uniondues over the years, that information was accurate andrelevant to theissue.Although there was evidence that,atEast Hartford, one foreman approached employees inhis department and reminded them of the escape period,itappears that he essentially read to them the notice thatwas contemporaneously posted. In my opinion, this evi-dence of verbal contact between one foreman and someemployeesin a unitof about 10,000 does not approachthe situations described inHexton FurnitureCo., supra,orRock Tenn Co.,supra.Moreover, as the record does not disclose any othercontemporaneous unfair labor practices at theplants in-volved herein '30 it ismy conclusion that this case is dis-tinguishable from the cases cited by the General Counseland the Charging Party and that this aspect of the com-plaint should bedismissed.CONCLUSIONS OF LAW1United Technologies Corporationis anemployer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.The Unions involved herein are labor organizationswithin the meaning of Section 2(5) of the Act.3.By bypassing Lodge 743 and bargaining directlywith its employees represented by that labor organizationat itsHamilton Standard Division plant, Respondent hasengaged inunfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act.4The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.Zo It is recognized that Administrative Law Judge Miller's decision(JD-613-81) concluded that the Respondent did engagein certain unfairlabor practices at East Hartford and NorthHaven in relationto the re-opener negotiationswhich occurred at those plants in 1980 Nevertheless,itseems to me that evenassuming thatthe Board adopts Judge Miller'sdecision, those eventsare too remote in time to taint the alleged solicita-tions which occurred at North Haven on April 30 and May 1, 1981, andatEastHartford during September 1981 UNITED TECHNOLOGIES CORP6275.Except to the extent found above, the Respondent[Recommended Order omitted from publication ]has not violated the Act in any othermanner.